      Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 1 of 58
       Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45


                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
------------------------------- X                            DOC #: _________________
CASSANDRA SHIH,                                           :  DATE FILED: 09/23/2020
UNITED STATES DISTRICT COURT                              :
SOUTHERN DISTRICT              OF NEW YORK
                           Plaintiff,                     :
-----------------------------------------------------------x
                                                          :
In re FANNIE      MAE     2008  SECURITIES                   No.   18 7831
                                                                       Civ.(PAC)
                                                                             5495 (JFK)
         -against-                                        ::   08 Civ.
LITIGATION                                                ::   09 MD 2013 (PAC)
                                                           :      OPINION & ORDER
PETAL CARD, INC. f/k/a                                    :
CreditBridge, Inc., ANDREW                                ::  OPINION & ORDER
-----------------------------------------------------------x
ENDICOTT, and JASON GROSS,                                :
                                                          :
                           Defendants.                    :
------------------------------- X
HONORABLE PAUL A. CROTTY, United States District Judge:
APPEARANCES

FOR PLAINTIFF:                                       1
     Peter S. Dawson, Eliot          BACKGROUND
                                        M. Schuman, DELBELLO DONNELLAN
     WEINGARTEN WISE & WIEDERKEHR, LLP
     The early years of this decade saw a boom in home financing which was fueled, among
FOR DEFENDANTS:
other things,
        Joshuaby low interestRoberta
                   Matz,      rates and lax
                                         A.credit conditions.
                                             Kaplan,      JohnNew
                                                                C.lending
                                                                    Quinn,instruments,
                                                                               Marthasuch as
       Fitzgerald, KAPLAN HECKER & FINK LLP
subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
JOHN F. KEENAN, United States District Judge:
kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
        Plaintiff Cassandra Shih (“Shih”), a citizen of New Zealand
assumption that the market would continue to rise and that refinancing options would always be
 and resident of New Jersey, brings suit against Defendants Petal
available in the future. Lending discipline was lacking in the system. Mortgage originators did
 Card, Inc. (“Petal”), a Delaware credit card company formerly
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
 known as CreditBridge, Inc., and Andrew Endicott (“Endicott”)
originators sold their loans into the secondary mortgage market, often as securitized packages
 and Jason Gross (“Gross”), attorneys admitted to practice law in
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
 and residents of New York, (collectively, “Defendants”) for
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
 breach of contract, breach of certain fiduciary duties,
and home prices began to fall. In light of the changing housing market, banks modified their
 misappropriation of business idea, unjust enrichment, and unfair
lending practices and became unwilling to refinance home mortgages without refinancing.
 competition. Jurisdiction is based on diversity of citizenship

pursuant to 28 U.S.C. § 1332(a).
1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.


                                                         1
                                                         1
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 2 of 58



     Before the Court is Defendants’ motion to dismiss the

Second Amended Complaint (“the SAC”) pursuant to Federal Rule of

Civil Procedure 12(b)(6).     For the reasons set forth below, the

Court finds that the SAC plausibly alleges that Endicott entered

into an oral joint venture agreement with Shih, whereby he

promised to build a “credit bridging” company with her, and that

Endicott breached that partnership when he instead organized and

incorporated such a company with his friend, Gross, thereby

wrongfully depriving Shih of her interest in the joint venture.

Accordingly, Defendants’ motion to dismiss is DENIED as to

Shih’s claims against Endicott and certain of her claims against

Gross and Petal, the new name for the “credit bridging” company

that Shih alleges Endicott took for himself.        The motion is

GRANTED as to one claim against Gross and one claim against

Petal.

     I.    Background

     The Court takes the following facts and allegations from

the SAC and, for the purpose of this motion, deems them to be

true.

     In 2014, Shih traveled to New York to complete an

internship with the New Zealand Permanent Mission to the United

Nations.    (Second Am. Compl. (“SAC”) ¶ 13, ECF No. 93.)       While

in New York, Shih met and befriended Endicott, a 2012 graduate

of Harvard Law School who was working as a corporate attorney at


                                   2
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 3 of 58



a large law firm.    (Id. ¶¶ 14–16.)    In July 2014, Shih’s

internship ended, and she returned to her native New Zealand.

(Id. ¶ 18.)    After Shih departed New York, she and Endicott kept

in touch, communicating at least once a month or more.         (Id. ¶

19.)

       In the summer of 2014, Endicott exited the law firm to take

a job as an investment analyst at a large financial firm.          (Id.

¶ 21.)    During his conversations with Shih, however, Endicott

repeatedly communicated that he was unhappy with his job at the

financial firm.    (Id. ¶ 22.)   Shih communicated to Endicott her

entrepreneurial ambitions and her desire to return to New York

to live and work.    (Id. ¶ 23.)

            A. Endicott proposes that he and Shih “start a
            company together”

       On or around April 24, 2015, Shih and Endicott exchanged

the following messages via Facebook Messenger:

       Endicott:    Let’s start a company together.
                    That does some cool trans-pacific stuff.

       Shih:        I’m so on board.
                    You got skills?

       Endicott:    I’m a lawyer and an investment banker.
                    I would say so.

       Shih:        I mean, how do you see them applying?

       Endicott:    I can raise financing, set up the company and
                    understand ecommerce[.]
                    Keep the books, do taxes, manage employees[.]
                    I basically just need a product[.]




                                   3
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 4 of 58



     Shih:          Hahaha[.]

     Endicott:      I’m not really kidding. I’m looking for
                    something cool to sell and haven’t really been
                    able to find it[.]

(Id. ¶ 27.)    During the conversation, Shih informed Endicott

that New Zealand had a good startup community, but it lacked

startup money.    (Id. ¶ 29.)   “I don’t know that money is a huge

issue,” Endicott stated, “I think I can get money.”         (Id. ¶ 31.)

Shih responded, “Well if you’re serious, let’s talk more.”          (Id.

¶ 32.)

          B.     Shih shares her business idea with Endicott

     Over the weekend of April 25–26, 2015, Shih considered

Endicott’s proposal and decided that his experience as a New

York-based attorney and investment banker could help her to

incorporate and finance an idea she had for a credit bridging

service for new migrants to the United States.        (Id. ¶ 33.)    The

idea had come to Shih during her time in New York in 2014, when

she observed that she and other expatriates were unable to

obtain credit cards in the United States and frequently

struggled to access credit to purchase cars, secure apartment

leases, open bank accounts, or assist with daily expenses.          (Id.

¶¶ 2, 34–35.)    Shih believed a credit bridging service could

help address this failure of the Fair Isaac Corporation (“FICO”)

credit scoring system, and she sought a partner to assist her




                                   4
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 5 of 58



with organizing and securing financing for such a company.          (Id.

¶¶ 36–37.)

     Trusting Endicott as a friend, and finding it “particularly

attractive” that he had offered his legal services and expertise

as an attorney, and represented that he had contacts through his

investment banking career that could lead to investors in a new

company, on or about April 27, 2015, Shih proposed to Endicott

her credit bridging idea.      (Id. ¶¶ 38–40.)   The following day,

Endicott replied that he thought Shih’s idea was “amazing” and

“seriously very good,” and he immediately began researching the

issue of access to credit in the United States and sharing what

he found with Shih.    (Id. ¶¶ 42–48.)

     On April 28, 2015, Shih and Endicott further discussed

Shih’s idea via Facebook Messenger.      (Id. ¶ 49.)    Endicott asked

Shih to elaborate on the idea, and she described to him a

company that could evaluate a customer outside of the FICO

context by conducting a more representative assessment of an

individual’s creditworthiness, thereby enabling the individual

to access credit in the United States.       (Id. ¶ 50.)    Shih

explained that her company would independently “vet” the

creditworthiness of individuals with no U.S. credit history, and

it would extend credit or underwrite the risk of a U.S. bank’s

extension of credit to such individuals to allow them to access

credit immediately.    (Id.)    Endicott said he thought “the idea


                                    5
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 6 of 58



is viable,” “[t]here’s a problem, and this would solve that

problem,” and it was “a good idea.”      (Id. ¶ 52.)    Shih and

Endicott concluded their discussion with the following exchange:

       Endicott:   Thanks!
                   Let’s create this thing[][.]

       Shih:       [N]o worries, you said you wanted to start a
                   business[.]

       Endicott:   It will give you an excuse to run around the
                   world some more[.]

       Shih:       I do love that[.]
                   I’m currently waiting on security clearance
                   which is massively cramping my style[.]

       Endicott:   Haha, sounds rough[.]

       Shih:       [Y]ou have no idea. [O]kay anyway do some
                   digging, let me know[.]
                   [I]f all signs are still towards viability
                   then we can start building a small team[.]

       Endicott:   [S]ounds good[.]

(Id. ¶ 53.)

            C. Shih and Endicott research and develop Shih’s
            credit bridging concept

       In May and June 2015, Shih and Endicott researched and

discussed Shih’s credit bridging concept via email, Facebook

Messenger, Skype, and a shared Dropbox, and they used their

collective research to create an investor presentation that

Endicott began pitching to investors later that year.         (Id. ¶

56.)    On April 29, 2015, Endicott emailed Berk Ustun (“Ustun”),

a data scientist and purported “co-founder” of Petal, who later




                                   6
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 7 of 58



became its Head of Data and is now an advisor to the company.

(Id. ¶¶ 2, 57.)    In the email, subject lined “FICO Outside the

US,” Endicott called the project he was working on “my idea.”

(Id. ¶ 57.)    The next day, Endicott emailed Ustun that he may

try to get information from two FICO employees.        (Id. ¶ 59.)

“Obviously not going to tell them my plan,” Endicott wrote, “but

these are PR guys anyway and aren’t going to go out and steal

the idea.”    (Id.)

     On or about May 3, 2015, Shih wrote Endicott via Facebook

Messenger to inquire whether he still thought the idea was

viable.   (Id. ¶ 64.)   Endicott responded that he thought it was

and advised Shih that he was continuing to research it and

discuss it with third parties.     (Id. ¶ 65.)    Endicott also

advised Shih that he was talking to people who they might

consider bringing on board as part of their team.         (Id. ¶ 66.)

On or about May 5, 2015, Endicott sent Shih an email requesting

her help with building out a market structure breakdown for the

business.    (Id. ¶ 67.)   Shih provided input, and the two

exchanged various emails in early May 2015 relating to the

credit scoring process and whether their company would lend

money in-house.    (Id. ¶¶ 68, 70–71, 75–76.)

     On or about May 7, 2015, Endicott sent an email to a

freelance journalist who had written on the topic of access to

consumer credit in the United States.       (Id. ¶ 72.)    Endicott’s


                                   7
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 8 of 58



email explained that he was “working with a group that’s setting

up a venture to tackle the gap in credit available to immigrants

in the US due to various causes (e.g., lack of credit scores)”

and asked if the journalist had time to speak about one of her

articles on the subject.    (Id.)    Endicott blind copied Shih to

the email; he did not blind copy Ustun.       (Id. ¶¶ 72–74.)     The

SAC alleges that Endicott’s blind copying Shih demonstrates that

his references to a “group” and “venture” consisted of himself

and Shih.   (Id. ¶ 73.)

     On or about May 7, 2015, Endicott forwarded to Ustun an

email exchange between himself and Shih from May 6 and 7, 2015,

with the subject line, “Credit to new migrants.”        (Id. ¶ 78; Ex.

A to SAC, ECF No. 93-1.)    In the email exchange between Endicott

and Shih, Shih stated that she was “glad” Endicott was “warming

to the idea of lending money in-house,” to which Endicott

replied, “Great, we’re on the same page overall.        I think your

concept of bridging would be akin to being a guarantor, which is

interesting and would be cheaper than lending itself.”         (SAC ¶¶

75–76; Ex. A to SAC.)     Endicott’s message to Ustun, in which he

forwarded his exchange with Shih, simply read “FYI.”         (SAC ¶ 78;

Ex. A to SAC.)   Later that day, Ustun replied to Endicott’s

message by asking, “Who is Cassie?”      (SAC ¶ 79; Ex. A to SAC.)

Endicott responded, “This chick I banged a few months ago who




                                    8
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 9 of 58



came up with the idea.    She lives in New Zealand.”       (SAC ¶ 80;

Ex. A to SAC.)

          D. Shih and Endicott name their venture CreditBridge
          and agree to approach potential investors

     On or about May 10, 2015, Endicott shared a Dropbox folder

with Shih titled “Credit Bridge Concept” and sent her an

extensive email with the subject line “Big Questions” in which

he proposed a delegation of labor between the two in the

development of their business plan.      (SAC ¶¶ 82–83.)     Endicott

asked if Shih had any thoughts on a business name for their

venture and explained that he “will start cataloging people we

could reach out to for financing and share that with you once

it’s in good shape.”    (Id. ¶ 84.)    Endicott forwarded to Ustun

his “Big Questions” email to Shih and wrote, “FYI.”         (Id. ¶ 85.)

Over the next week, Endicott, Shih, and Ustun performed research

and other tasks related to the “Big Questions.” (Id. ¶¶ 86–92.)

     On or about May 16 or 17, 2015, Shih and Endicott held a

meeting over Skype to discuss the details of their business

plan, including product development, potential team members and

business partners, how the company would make money, how

profits, losses, and expenses would be shared, venture capital,

and Shih’s availability to return to New York for important

pitches or to relocate permanently.      (Id. ¶ 93.)    Among other

topics the two discussed, Endicott suggested bringing in a




                                   9
    Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 10 of 58



friend from law school as an additional founding member, but

Shih expressed reservations about it and Endicott agreed that he

would not promise equity in their venture to anyone without

Shih’s prior approval. 1     (Id.)   Endicott accepted responsibility

for incorporating the company and the two agreed to share its

equity, expenses, profits, and losses in equal proportion.

(Id.)   The two agreed that the task of fundraising would be

delegated entirely to Endicott due to his background as an

investment banker and attorney, and his ability to pitch in

person in New York.     (Id.)   And the two agreed that if early

fundraising efforts were successful, it would signal that the

concept had passed an initial viability “litmus test,” whereby

Shih would begin planning to relocate to New York permanently.

(Id.)

      On or about June 6, 2015, Shih and Endicott discussed

potential names for their company via Facebook Messenger, and

Shih reiterated her preference that the company be called

CreditBridge.    (Id. ¶ 107.)    Shortly thereafter, the two held a

Skype meeting during which they settled on the name CreditBridge

and discussed issues relating to the company such as product



1
  The SAC alleges that Gross, who graduated from Harvard Law School the
same year as Endicott, is the friend Endicott referenced during the
meeting. (SAC ¶ 166.) As discussed below, unbeknownst to Shih, Gross
appears to have joined Endicott as a co-founder of the business
venture in or around July 2015. (Id. ¶ 136.)


                                     10
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 11 of 58



development, team members, consumer behavior, and venture

capital.   (Id. ¶ 108.)     During the meeting, Shih advised

Endicott that work obligations and an upcoming three-week

vacation to the South Island of New Zealand would temporarily

limit her ability to work on CreditBridge.        (Id. ¶ 111.)    Shih

inquired whether Endicott wanted to purchase some of her

interest in CreditBridge so that he could tell investors that he

held a controlling stake in the company, but Endicott rejected

the proposal.    (Id.)    Since it was “your idea,” Endicott told

Shih, he did not want to work on CreditBridge without her as his

equal partner.    (Id.)    The two agreed that they would finalize a

business proposal slide deck and take CreditBridge into a “pitch

phase,” with Endicott soliciting investment from venture

capitalists and other investors while Shih was on her vacation.

(Id. ¶ 112.)    Endicott agreed to report any significant

developments back to Shih but reminded her that his full-time

investment banking job demanded most of his time so she should

expect some delay as to his progress raising funds.         (Id.)

     Around the same time as their Skype meeting, Endicott sent

Shih an email with the subject line, “Slide Deck,” in which he

stated, “here’s the slide deck I’m referring to” and attached a

document titled “CreditBridge Business Plan Deck.”         (Id. ¶ 113.)

The “CreditBridge Business Plan Deck” contained proposed slides

for Endicott’s pitch to investors.       (Id. ¶¶ 114, 117.)     The SAC


                                   11
    Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 12 of 58



alleges that, although the version sent with Endicott’s email

was incomplete, Shih and Endicott both understood that the slide

deck would be finalized utilizing the concepts, market research,

and business models that the two jointly discussed—which

Endicott did later in day of their Skype meeting.          (Id. ¶¶ 115–

16.)

            E. Endicott and Gross launch CreditBridge, Inc.
            without Shih

       Soon after their June 6, 2015, Skype meeting, Endicott took

steps to organize and promote CreditBridge by registering a

company website and Twitter account, and launching a logo

contest which described the company as “a credit provider for

new immigrants/migrants to the United States.” 2        (Id. ¶¶ 121,

124–26.)    Endicott also continued working on the CreditBridge

Business Plan Deck, which incorporated Shih’s credit bridging

business model and Shih and Endicott’s joint work product.           (Id.

¶¶ 129–31.)

       On or about June 28, 2015, Shih sent a message to Endicott

while she was on her vacation to “touch base” about




2
  The SAC further alleges that, at the time the SAC was filed, the web
address Endicott registered on or about June 11, 2015, redirects
visitors to Petal’s website, and the logo that he selected from the
design contest was used as CreditBridge, Inc.’s primary logo until the
company changed its name to Petal in September 2016. (SAC ¶¶ 122,
127, 201.)


                                    12
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 13 of 58



CreditBridge.    (Id. ¶ 119.)   Endicott never responded.        (Id. ¶

120.)

     Beginning in July 2015, Gross’s name began to appear on

CreditBridge’s presentation materials.          (Id. ¶ 136.)   On or

around July 13, 2015, Endicott and Gross prepared a “teaser”

company announcement that introduced CreditBridge and stated

that the company was seeking financing “to enable rapid growth

and product development,” just as Shih and Endicott had agreed.

(Id. ¶ 138.)    The SAC alleges that Shih’s ideas, research, and

work product are prominently featured in the materials Endicott

and Gross used to attract financing, and it sets forth specific

examples.    (Id. ¶¶ 139, 143.)    A few days later, Endicott and

Gross sent an email to a consumer advocacy nonprofit in which

they introduced themselves as “co-founder[s] of a consumer

finance venture that is seeking to broaden consumer credit

opportunities for new arrivals to the United States (e.g.,

immigrants)” and they were “in the preliminary phases of

launching a business.”     (Id. ¶ 140.)     Endicott and Gross’s

message made no mention of Shih.        (Id.)

     On or about August 8, 2015, Shih sent Endicott a message

via Facebook Messenger to wish him a happy birthday expecting

that her message would prompt an update from him regarding his

progress with CreditBridge.     (Id. ¶ 141.)       Endicott did not

respond.    (Id.)   Unbeknownst to Shih, however, around that same


                                   13
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 14 of 58



time, Endicott, Gross, and Ustun were preparing to meet with

venture capitalists.    (Id. ¶ 142.)     The meeting took place on

August 11, 2015, during which Endicott and/or Gross pitched

Shih’s credit bridging model and work product without ever

mentioning her.    (Id. ¶ 143.)    On August 12, 2015, Shih sent

Endicott an email after seeing a Facebook post by Endicott’s

girlfriend, Yulia Fradkin (“Fradkin”)—whom Shih knew personally

from her time in New York—advertising for a computer scientist,

software engineer, or statistician for CreditBridge.         (Id. ¶¶

144–47.)   Once again, Endicott did not respond.        (Id. ¶ 146.)

Later that month, Shih sent a message via Facebook Messenger to

Fradkin which stated:

     [H]ey Yulia, did you manage to verify Andrew [Endicott]
     is in fact alive and well?

     I saw your post about CreditBridge looking for a new
     data person.    I don’t know if Andrew mentioned but
     CreditBridge is my idea. I suggested it to him in April
     and we worked on it for the next few months but I wasn’t
     sure if he was still interested?

     Can you get him to give me a buzz if you do find him,
     cheers!

(Id. ¶ 147.)   Shortly thereafter, Fradkin replied that Endicott

was “in Turkey right now” and “yeah I think they are trying to

see if there is general investor interest.”        (Id. ¶ 148.)    Shih

was grateful to learn that Endicott was pursuing financing

despite having to travel internationally, which helped to

explain why he had not followed up regarding his progress.          (Id.



                                   14
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 15 of 58



¶ 149–50.)   From then on, Shih allowed Endicott to pursue

financing for CreditBridge without interference from her,

believing that he was carrying out their agreement and that

Endicott would follow up, as he said he would, when he had

something significant to report.        (Id. ¶ 152.)

           F. Shih learns that Endicott has launched
           CreditBridge, Inc. without her

     Approximately five months later, in early-February 2016,

Endicott and Gross formally incorporated CreditBridge in the

State of Delaware.    (Id. ¶ 156.)      On or about February 14, 2016,

Shih became aware that Endicott’s and Gross’s LinkedIn profiles

listed their positions as co-founders of CreditBridge, Inc.,

which, based on statements on the company’s website, indicated

that Endicott and Gross were pursuing the business model that

Shih had disclosed to and developed with Endicott.         (Id. ¶¶ 157–

162.)   Shih attempted to access the Dropbox she had shared with

Endicott with their work product but discovered that Endicott

had removed her access to it.      (Id. ¶ 164.)

     On or about February 16, 2016, Shih sent an email to

Endicott and Gross at their CreditBridge email addresses.          (Id.

¶ 170.)   The email was directed to Endicott and subject lined

“CreditBridge’s Future,” and in it Shih explained that she was

“writing to you to express my concern at the way I have been

treated in the formation of CreditBridge.”        (Id.)   “CreditBridge




                                   15
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 16 of 58



was my business idea which I shared with you on the mutual

understanding that we would pursue its development in

partnership,” Shih wrote.     (Id.)     Shih explained that “[w]hen

you did not reply to my attempt to contact you last June I

charitably believed that you had put CreditBridge on the

backburner,” and that she had hoped “we would be able to have an

honest conversation about CreditBridge and our roles in its

future.”    (Id.)   However, Shih explained, the company’s recent

incorporation led her to believe that Endicott’s “intent is

clearly to cut me out of the business which I conceived of and

pursued in good faith with you, and to which I am entitled to 50

per[]cent ownership.”     (Id.)   Neither Endicott nor Gross

responded to Shih’s message.      (Id. ¶ 171.)

     On March 1, 2016, Shih resent her February 16, 2016 email

to Endicott in a message to his personal email address.          (Id. ¶

174.)    Once again, Endicott did not respond.      (Id. ¶ 175.)    On

March 2, 2016, Shih sent a private message to Gross’s LinkedIn

account in which she explained that her earlier email to his

CreditBridge email address “warrant[s] your attention and I want

you to know that I am available to answer any questions you may

have.”    (Id. ¶ 177.)   Gross never responded.     (Id. ¶ 178.)

     On or around March 23, 2016, Shih sent a lengthy email to

Gross alone in which she urged him to respond to her prior

messages about CreditBridge and warned him against becoming


                                   16
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 17 of 58



“complicit in [Endicott’s] unethical conduct.”        (Id. ¶ 184.)

Approximately six hours later, Endicott emailed Shih and said:

     Hi Cassie,

     Thanks for your letter.     It’s nice to hear from you
     again. It’s been too long since we’ve spoken and I hope
     all is well with you. I’m sorry that our relationship
     ended last year. I treated you poorly as a friend and
     I want to apologize for ending communication with you so
     abru[p]tly.

     Our lack of communication seems to have caused a
     misunderstanding on your part regarding my business,
     CreditBridge.     This   business has   no  connection
     whatsoever to anything that you and I discussed in the
     past. Contrary to what you’ve claimed in your letter,
     CreditBridge is a credit card company and is not based
     on any of your business ideas.

     CreditBridge is also just a startup, with no revenue, no
     customers, no material contracts, and no outside
     investors. I have no income now after leaving my job at
     [the financial firm], and I’m personally funding the
     start-up costs of the business. Needless to say, I’ve
     been racking up some pretty scary credit card debt.

     I was surprised by how you’ve portrayed me in your letter
     and I hope we can resume being friends.        You’re an
     incredibly intelligent and capable person, and I think
     it’s a shame that we did not ever get the chance to work
     together. I really admire your passion and I encourage
     you to pursue your business ideas just as I’ve pursued
     mine. If I can ever be of any help to you, please let
     me know.

     I wish you the best of luck with everything!

     Regards,
     Andrew

(Id. ¶ 186.)

     On or about March 25, 2016, Shih responded to Endicott’s

message, copying Gross.     (Id. ¶ 189.)    Shih explained that



                                   17
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 18 of 58



“[f]rom the outside it appears that the company we worked on and

CreditBridge Inc are the same company,” and she asked Endicott

to answer three questions regarding the origin of CreditBridge,

Inc. and how it differed from the company that Shih and Endicott

had been developing together.      (Id. ¶ 189.)    Neither Endicott

nor Gross ever responded.     (Id. ¶ 190.)

     The following month, Shih sent an email to the same

consumer advocacy nonprofit that Endicott and Gross contacted in

July 2015.   (Id. ¶ 196.)    Shih’s message—which copied Endicott

and Gross—explained her role in CreditBridge, Inc.’s formation

and offered to provide “written documentation” in support.

(Id.)   Shih asked the nonprofit to notify “any third parties who

are potentially affected,” and explained that, “[w]hile I don’t

wish for this to get any larger than it has to, I am determined

to pursue a fair resolution . . . including through civil action

against [Endicott] if he continues to refuse to resolve it with

me directly.”    (Id.)   Less than two hours later, Endicott

replied to Shih’s message, but removed Shih as an addressee.

(Id. ¶ 197.)    In his reply to the nonprofit, which copied Gross

but omitted Shih, Endicott characterized Shih’s email as

“frivolous.”    (Id.)    “We are following up on our end,” Endicott

wrote, “and we ask that you please ignore it.        This is one of

the downsides of a publicly listed email!”        (Id.)   Once again,




                                   18
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 19 of 58



however, neither Endicott nor Gross ever sent a response to

Shih.   (Id. ¶ 198.)

     Soon thereafter, Endicott and Gross halted all, or

substantially all, of CreditBridge, Inc.’s marketing efforts,

and they began taking steps to re-brand the company.         (Id. ¶¶

199–200.)    In September 2016, CreditBridge, Inc. changed its

name to Petal, but, the SAC alleges, the company continued—and

continues—to use and take credit for Shih’s credit bridging

model and her work product.      (Id. ¶¶ 201–02, 209–21.)      The SAC

further alleges that, in December 2016, Endicott and Gross

executed a stock purchase agreement in which they issued

approximately $3.4 million of the company’s stock to investors,

while falsely representing that “[t]here is no action, suit,

[or] proceeding . . . [that is] to the Company’s knowledge,

currently threatened in writing against the Company or . . . any

officer or director of the Company.”       (Id. ¶¶ 203–06.)

     On October 2, 2018, Petal officially launched a credit card

product targeting young adults, students, immigrants, and

minorities who have not yet had the opportunity to build credit

in the United States.      (Id. ¶ 7.)   Petal has raised over $80

million in financing and is self-valued at more than $200

million.    (Id. ¶ 226.)




                                   19
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 20 of 58



            G.   The Complaint

       On June 19, 2018, Shih initiated this action by filing a

complaint against Petal, Endicott, Gross, Ustun, and others.

(ECF No. 1.)     On October 31, 2018, Shih filed an amended

complaint, dropping her claims against all defendants except

Petal, Endicott, and Gross.      (ECF No. 46.)    On February 20,

2019, Defendants moved to dismiss the Amended Complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6).        (ECF No. 67.)      On

July 30, 2019, while the motion to dismiss was pending, Shih

sought leave to file a supplemental opposition brief based on

newly discovered evidence she obtained through non-party

discovery and her own independent investigations.         (Letter from

Peter S. Dawson to Hon. John F. Keenan (July 30, 2019), ECF No.

86.)    The Court denied Shih’s request but, with the consent of

Defendants, granted her leave to file a second amended complaint

with the new information.     (ECF No. 92.)     Shih filed the SAC on

September 12, 2019.     (ECF No. 93.)

       The SAC asserts eleven total claims for relief.       Against

Endicott and Petal, Shih asserts claims for breach of fiduciary

duty, breach of actual or implied contract, breach of the

covenant of good faith and fair dealing, and promissory estoppel

(Counts I, V, VI, and VII, respectively).        Against Gross and

Petal, Shih asserts a claim for aiding and abetting breach of

fiduciary duty (Count II); and a separate breach of fiduciary


                                   20
      Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 21 of 58



duty claim against Gross alone (Count III).           Against all

defendants, Shih asserts claims for breach of corporate

fiduciary duties, misappropriation of business idea, unjust

enrichment, and unfair competition (Counts IV, VIII, IX, and X,

respectively).      Finally, Shih seeks a declaratory judgment

against Petal, establishing her as an equitable shareholder and

determining her interest in the company (Count XI).

        On December 9, 2019, Defendants moved to dismiss the SAC in

its entirety for failure to state a claim upon which relief may

be granted.      (ECF No. 102.)    The Court heard the motion during a

telephonic argument on August 27, 2020.

        II. Legal Standard Governing Rule 12(b)(6) Motions to
        Dismiss

        “Federal Rule of Civil Procedure 8(a)(2) requires only a

short and plain statement of the claim showing that the pleader

is entitled to relief, in order to give the defendant fair

notice of what the claim is and the grounds upon which it

rests.” Keiler v. Harlequin Enters. Ltd., 751 F.3d 64, 70 (2d

Cir. 2014).      “Consequently, to survive a motion under Rule

12(b)(6), a complaint does not need to contain detailed or

elaborate factual allegations, but only allegations sufficient

to raise an entitlement to relief above the speculative level.”

Id.




                                      21
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 22 of 58



     “[I]n deciding a Rule 12(b)(6) motion to dismiss a

complaint, [the Court] is required to accept all ‘well-pleaded

factual allegations’ in the complaint as true.” Lynch v. City of

New York, 952 F.3d 67, 74–75 (2d Cir. 2020) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).       “Although allegations that

are conclusory are not entitled to be assumed true, when there

are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. at 75 (brackets,

emphasis, and internal citations and quotation marks omitted).

“The court must also ‘construe all reasonable inferences that

can be drawn from the complaint in the light most favorable to

the plaintiff.’” Id. (quoting Arar v. Ashcroft, 585 F.3d 559,

567 (2d Cir. 2009) (en banc), cert. denied, 560 U.S. 978

(2010)).   “The assessment of whether a complaint’s factual

allegations plausibly give rise to an entitlement to relief

‘does not impose a probability requirement at the pleading

stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal’

conduct.” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 556 (2007)).    “The choice between two plausible inferences

that may be drawn from factual allegations is not a choice to be

made by the court on a Rule 12(b)(6) motion.” Anderson News, LLC




                                   22
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 23 of 58



v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012), cert.

denied, 568 U.S. 1087 (2013).

     III.    Endicott

     The SAC asserts eight counts against Endicott.         Each is

discussed in turn below.

            A.   Breach of actual or implied contract (Count V)

     “To make out a viable claim for breach of contract a

‘complaint need only allege (1) the existence of an agreement,

(2) adequate performance of the contract by the plaintiff, (3)

breach of contract by the defendant, and (4) damages.’” Eternity

Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d

168, 177 (2d Cir. 2004).     Under New York law,

     [a] contract implied in fact may result as an inference
     from the facts and circumstances of the case, although
     not formally stated in words, and is derived from the
     “presumed” intention of the parties as indicated by
     their conduct.   It is just as binding as an express
     contract arising from declared intention, since in the
     law there is no distinction between agreements made by
     words and those made by conduct.

Jemzura v. Jemzura, 330 N.E.2d 414, 420 (N.Y. 1975) (internal

citations omitted); see also Farina v. Metro. Transportation

Auth., 409 F. Supp. 3d 173, 216 (S.D.N.Y. 2019).         “This type of

contract still requires such elements as consideration, mutual

assent, legal capacity and legal subject matter.” Maas v.

Cornell Univ., 721 N.E.2d 966, 970 (N.Y. 1999) (citing 1

Williston, Contracts § 1:5, at 22 (4th ed. 1990)).




                                   23
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 24 of 58



     “To create a binding contract, there must be a

manifestation of mutual assent sufficiently definite to assure

that the parties are truly in agreement with respect to all

material terms.” Express Indus. & Terminal Corp. v. New York

State Dep’t of Transp., 715 N.E.2d 1050, 1053 (N.Y. 1999).

“[W]here the issue is whether the course of conduct and

communications between the parties have created a legally

enforceable agreement,” Kolchins v. Evolution Markets, Inc., 96

N.E.3d 784, 787 (N.Y. 2018) (quoting Zheng v. City of New York,

973 N.E.2d 711, 721 (N.Y. 2012)) (brackets and internal

quotation marks omitted), “it is necessary to look to the

objective manifestations of the intent of the parties as

gathered by their expressed words and deeds,” id. (quoting Brown

Bros. Elec. Contrs. v. Beam Constr. Corp., 361 N.E.2d 999, 1001

(N.Y. 1977)) (ellipsis omitted).        “In doing so, disproportionate

emphasis is not to be put on any single act, phrase or other

expression, but, instead, on the totality of all of these, given

the attendant circumstances, the situation of the parties, and

the objectives they were striving to attain.” Id. at 787–88

(quoting Brown Bros., 361 N.E.2d at 1001).

     “If an agreement is not reasonably certain in its material

terms, there can be no legally enforceable contract.” Cobble

Hill Nursing Home, Inc. v. Henry & Warren Corp., 548 N.E.2d 203,

206 (N.Y. 1989).    “However, while a mere agreement to agree, in


                                   24
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 25 of 58



which a material term is left for future negotiations, is

unenforceable, the terms of a contract do not need to be fixed

with absolute certainty to give rise to an enforceable

agreement.” Kolchins, 96 N.E.3d at 788 (brackets and internal

citations and quotation marks omitted).

     The SAC alleges that an actual or implied joint venture

agreement existed between Shih and Endicott, pursuant to which

they agreed to “contribute their personal services toward the

development, organization, and promotion of a company which

would independently assess consumers’ creditworthiness and

extend credit to creditworthy individuals who were otherwise

unable to access consumer credit through traditional means.”

(SAC ¶ 319.)    The SAC further alleges that, during their May

2015 Skype meeting, Shih and Endicott expressly agreed that they

would equally share the profits, losses, and equity of the

company, and Endicott would be responsible for issuing the

company’s shares to himself and Shih in equal parts.         (Id. ¶¶

93, 321.)    The SAC alleges that Endicott breached this agreement

by, among other things, failing to provide Shih with 50% of

CreditBridge, Inc.’s equity upon its incorporation, and failing

to support her appointment as an executive officer in the

company.    (Id. ¶ 323.)   In the alternative, the SAC alleges that

Endicott breached his and Shih’s agreement to start a company

together by failing to solicit investment in the joint venture


                                   25
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 26 of 58



he had agreed to undertake with Shih, which deprived her of the

use of her novel credit gap business idea, among other benefits.

(Id. ¶¶ 324–25.)

     Defendants argue that Shih’s contract and quasi-contract

claims must be dismissed because the SAC does not plausibly

allege the elements of contract formation, such as agreement on

material terms, intent to be bound, shared control, and

meaningful contributions by Shih to the venture.         Accordingly,

Defendants argue, Shih’s claims fail, and it is not plausible to

infer that Endicott owed her any legal obligations.         The Court

disagrees.

     Construing all reasonable inferences in the light most

favorable to Shih, as the Court must at this procedural stage,

Lynch, 952 F.3d at 75, the SAC plausibly alleges an implied-in-

fact joint venture agreement between Shih and Endicott.          “A

joint venture . . . is in a sense a partnership for a limited

purpose, and it has long been recognized that the legal

consequences of a joint venture are equivalent to those of a

partnership.” Gramercy Equities Corp. v. Dumont, 531 N.E.2d 629,

632 (N.Y. 1988) (citations omitted).       “The elements of a joint

venture are an agreement of the parties manifesting their intent

to associate as joint venturers, mutual contributions to the

joint undertaking, some degree of joint control over the

enterprise, and a mechanism for the sharing of profits and


                                   26
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 27 of 58



losses.” Clarke v. Sky Exp., Inc., 118 A.D.3d 935, 935 (2d Dep’t

2014).

     The ultimate inquiry in determining whether a joint
     venture exists is whether “the parties have so joined
     their property, interest, skills and risks that for the
     purposes of the particular adventure their respective
     contributions have become as one and the commingled
     property and interests of the parties have thereby been
     made subject to each of the associates on the trust and
     inducement that each would act for their joint benefit.”

Solutia Inc. v. FMC Corp., 456 F. Supp. 2d 429, 445 (S.D.N.Y.

2006) (quoting Indep. Energy Corp. v. Trigen Energy Corp., 944

F. Supp. 1184, 1201 (S.D.N.Y. 1996)).       “Significantly, the

intent of the parties to form a joint venture may be implied

from the totality of their conduct.” Schultz v. Sayada, 133

A.D.3d 1015, 1016 (3d Dep’t 2015).

     Here, the totality of the parties’ conduct plausibly

alleges a legally enforceable partnership agreement between Shih

and Endicott:

     Offer, acceptance, and consideration.        Affording Shih the

benefit of every favorable inference, the SAC alleges a

sufficiently definite offer by Endicott to, as he phrased it in

his May 7, 2015 email to the freelance journalist, “set[] up a

venture” with Shih “to tackle the gap in credit available to

immigrants in the US due to various causes (e.g., lack of credit

scores).”   (SAC ¶ 72.)    Shih manifested her acceptance of this

offer, and she and Endicott provided the necessary




                                   27
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 28 of 58



consideration, by working together throughout May and June 2015

to research and develop such a company. Accord Express Indus. &

Terminal Corp., 715 N.E.2d at 1053 (“Generally, courts look to

the basic elements of the offer and the acceptance to determine

whether there is an objective meeting of the minds sufficient to

give rise to a binding and enforceable contract.”); Apfel v.

Prudential-Bache Sec. Inc., 616 N.E.2d 1095, 1097 (N.Y. 1993)

(“Under the traditional principles of contract law, the parties

to a contract are free to make their bargain, even if the

consideration exchanged is grossly unequal or of dubious

value.”).

     Agreement on material terms.       “Before a plaintiff may

secure redress for the breach of an agreement, the promise made

by the defendant must be sufficiently certain and specific so

that the parties’ intentions are ascertainable.” Andor Group v.

Benninghoff, 219 A.D.2d 573, 573 (2d Dep’t 1995).         Defendants

argue there were “gaping holes” regarding the nature of Shih and

Endicott’s venture, including how it would be established and

each party’s respective role in the new company.         The Court is

not persuaded.   Drawing all reasonable inferences in favor of

Shih, the SAC plausibly alleges an agreement between the two to

build a business together which would assess the

creditworthiness of certain types of individuals in order to

provide qualifying customers with access to United States-based


                                   28
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 29 of 58



sources of credit.    Indeed, the two agreed to name their new

company “CreditBridge,” and during Skype meetings in May and

June 2015, they discussed and reached agreement on a variety of

important topics.    At the early procedural posture of this

action, these allegations are “sufficient to raise an

entitlement to relief above the speculative level.” Keiler, 751

F.3d at 70; see also Cobble Hill Nursing Home, 548 N.E.2d at 206

(“[A]t some point virtually every agreement can be said to have

a degree of indefiniteness, and if the doctrine is applied with

a heavy hand it may defeat the reasonable expectations of the

parties in entering into the contract.”).

     Intent.   “Because the creation of a joint venture imposes

significant duties and obligations on the parties involved, the

parties must be clear that they intend to form a joint venture,

which is a fiduciary relationship, and not a simple contract.”

Learning Annex Holdings, LLC v. Whitney Educ. Grp., Inc., 765 F.

Supp. 2d 403, 412 (S.D.N.Y. 2011) (internal quotation marks

omitted); see also Andor Group, 219 A.D.2d at 573.         Defendants

argue that Endicott never agreed to start a business with Shih,

and the parties’ conduct does not evidence an intent or promise

by him to do so.    The Court is not persuaded.      Not only is this

argument—which is essentially an affirmative defense—

inappropriate on a motion to dismiss, it crumbles in the face of

Endicott’s own statements to Shih: for example, “Let’s start a


                                   29
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 30 of 58



company together,” (SAC ¶ 27); “Let’s create this things [sic],”

(id. ¶ 53); and “Great, we’re on the same page overall,” (id. ¶

76).   It also crumbles in light of his statements to others: for

example, to the freelance journalist in which Endicott said he

was “working with a group that’s setting up a venture to tackle

the gap in credit available to immigrants in the US,” (id. ¶

72); or to Ustun in which Endicott forwarded his discussions

with Shih even after he had admitted to Ustun that Shih was the

one “who came up with the idea,” (id. ¶¶ 78–80, 85, 91).          These

documentable facts, to say nothing of the SAC’s other detailed

allegations regarding the content of Shih and Endicott’s oral

discussions, plausibly allege that Endicott intended a joint

venture with Shih to capitalize on her idea of a credit bridging

service. Accord Schultz, 133 A.D.3d at 1016–17 (finding “the

evidence of the whole of their relationship amply demonstrates

that they entered into a joint venture”); Griffith Energy, Inc.

v. Evans, 85 A.D.3d 1564, 1565–66 (4th Dep’t 2011) (affirming

trial court’s finding of intent based on the defendant’s

conduct); Czernicki v. Lawniczak, 74 A.D.3d 1121, 1125 (2d Dep’t

2010) (finding the parties’ conduct evidenced an intent to enter

into an oral partnership agreement); see also Brown Bros. 361

N.E.2d at 1002 (“[W]here a finding of whether an intent to

contract is dependent . . . on other evidence from which

differing inferences may be drawn, a question of fact arises.”).


                                   30
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 31 of 58



     Shared control and meaningful contributions.         Defendants

argue that Shih never acted like she was involved in a joint

venture or had decision-making authority.        Instead, they argue,

Shih did “nothing” as Endicott and Gross created what is now

Petal.   Once again, the Court is not persuaded.        Contrary to

Defendants blanket assertions wholly at odds with the facts

alleged, the SAC includes specific allegations regarding Shih’s

influence over the joint venture when, for example, she appears

to have persuaded Endicott to consider “lending money in-house,”

(SAC ¶¶ 71, 75–76), or that “it’s not too early to start

thinking about start-up money and possible places to get it,”

(id. ¶¶ 77, 84).    The SAC also alleges that Shih expressed

reservations about bringing on new partners after Endicott

suggested bringing in a friend from law school (alleged to be

Gross), to which “Endicott agreed that he would not promise

equity in their venture to anyone without Shih’s prior

approval.”   (Id. ¶ 93.)    Finally, regarding Shih’s meaningful

contributions, Defendants would have the Court not only ignore

the SAC’s allegations regarding where the joint venture’s credit

bridging concept originated, but also Shih’s research and

analysis during May and June 2015, (id. ¶¶ 56–76), and the SAC’s

comprehensive overview of how her contributions are prominently

featured in the materials Endicott and Gross used to attract

financing, (id. ¶¶ 137–139).


                                   31
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 32 of 58



     Accordingly, the SAC plausibly alleges, at a minimum, an

oral joint venture agreement between Shih and Endicott, which

Endicott subsequently breached by abruptly and surreptitiously

cutting Shih out of the “CreditBridge” enterprise that,

consistent with the terms of their partnership, he began

pitching to potential investors in July 2015, and later

incorporated as CreditBridge, Inc.

           B. Breach of the covenant of good faith and fair
           dealing (Count VI)

     “In New York, all contracts imply a covenant of good faith

and fair dealing in the course of performance.” 511 W. 232nd

Owners Corp. v. Jennifer Realty Co., 773 N.E.2d 496, 500 (N.Y.

2002).   This implied covenant “embraces a pledge that neither

party shall do anything which will have the effect of destroying

or injuring the right of the other party to receive the fruits

of the contract,” Dalton v. Educ. Testing Serv., 663 N.E.2d 289,

291 (N.Y. 1995) (internal quotation marks omitted), and it

“encompass[es] any promises which a reasonable person in the

position of the promisee would be justified in understanding

were included,” 511 W., 773 N.E.2d at 500–01 (internal quotation

marks omitted).    “[S]o long as the promisee is allowed to reap

the benefits of the contract, the implied covenant of good faith

does not require the promisor to take actions contrary to his

own economic interest.” Travelers Indem. Co. of Illinois v. CDL




                                   32
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 33 of 58



Hotels USA, Inc., 322 F. Supp. 2d 482, 494 (S.D.N.Y. 2004).

“New York law,” however, “does not recognize a separate cause of

action for breach of the implied covenant of good faith and fair

dealing when a breach of contract claim, based upon the same

facts, is also pled.” Harris v. Provident Life & Acc. Ins. Co.,

310 F.3d 73, 81 (2d Cir. 2002).

     Defendants argue this claim must be dismissed because it is

duplicative of Shih’s breach of contract claim.         The Court

disagrees.   Here, in addition to plausibly alleging Endicott’s

breach of their joint venture agreement by withholding from Shih

her rightful interest in CreditBridge, Inc., the SAC

alternatively—and plausibly—alleges that, if CreditBridge, Inc.

is not the company of Shih and Endicott’s partnership, Endicott

nevertheless breached the implied covenant by using Shih’s idea,

their joint efforts, and her work product to establish a

directly competing company under the exact same name.          (SAC ¶

334.)   Accordingly, at this stage, the SAC’s implied covenant

claim is not duplicative, but rather, is permitted as an

alternative pleading pursuant to Federal Rule of Civil Procedure

8(d)(3).

           C.   Breach of fiduciary duties

     “To state a claim for breach of fiduciary duty, a plaintiff

must plausibly allege facts demonstrating ‘breach by a fiduciary

of a duty owed to plaintiff; defendant’s knowing participation


                                   33
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 34 of 58



in the breach; and damages.’” Galvstar Holdings, LLC v. Harvard

Steel Sales, LLC, 722 F. App’x 12, 15 (2d Cir. 2018) (summary

order) (quoting SCS Commc’ns, Inc. v. Herrick Co., 360 F.3d 329,

342 (2d Cir. 2004)).    “A fiduciary relationship ‘exists between

two persons when one of them is under a duty to act for or to

give advice for the benefit of another upon matters within the

scope of the relation.’” EBC I, Inc. v. Goldman, Sachs & Co.,

832 N.E.2d 26, 31 (N.Y. 2005) (quoting Restatement (Second) of

Torts § 874, cmt. a).    “Broadly stated, a fiduciary relationship

is one founded upon trust or confidence reposed by one person in

the integrity and fidelity of another.       It is said that the

relationship exists in all cases in which influence has been

acquired and abused, in which confidence has been reposed and

betrayed.” Galvstar Holdings, 722 F. App’x at 15 (quoting Penato

v. George, 52 A.D.2d 939, 942 (2d Dep’t 1976)).

                1.   Co-venturer fiduciary duties (Count I)

     “Under New York law, parties who enter into a joint venture

owe each other fiduciary obligations.” Herman v. Duncan, No. 17

Civ. 3325 (PGG), 2019 WL 2137335, at *15 (S.D.N.Y. May 16,

2019).   “[C]oventurers, like co-partners, owe each other the

finest loyalty and the utmost good faith throughout the course

of the enterprise.” Zeising v. Kelly, 152 F. Supp. 2d 335, 347

(S.D.N.Y. 2001); see also Meinhard v. Salmon, 164 N.E. 545, 546

(N.Y. 1928).


                                   34
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 35 of 58



     As discussed above, the SAC plausibly alleges an oral joint

venture between Shih and Endicott to build a company together

called CreditBridge, which was to provide access to credit to

certain individuals in the United States who were otherwise

unable to access it through traditional means.        Accordingly,

Shih and Endicott owed each another “the duty of the finest

loyalty[;] . . . [n]ot honesty alone, but the punctilio of an

honor the most sensitive,” Meinhard, 164 N.E. at 546, which

Endicott betrayed by misappropriating the venture for himself

and concealing his disloyalty from Shih in order to wrongfully

exclude her from CreditBridge, Inc. and withhold her rightful

interest in the company.     At this time, the Court need not

resolve whether the SAC also plausibly alleges Endicott’s breach

of certain other fiduciary duties, such as those owed by an

attorney, corporate promoter, or agent.       (SAC ¶¶ 248–282.)

                2.   Corporate fiduciary duties (Count IV)

     “In general, officers and directors owe fiduciary duties,

including a duty of loyalty and a duty of care, to a corporation

and its shareholders.” United States Small Bus. Admin. v.

Feinsod, 347 F. Supp. 3d 147, 158 (E.D.N.Y. 2018).         “The duty of

care requires officers and directors to perform their duties ‘in

good faith and with that degree of care which an ordinarily

prudent person in a like position would use under similar

circumstances.’” Id. at 159 (quoting N.Y. Bus. Corp. Law §§


                                   35
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 36 of 58



715(h) (officers), 717(a) (directors)).       “[T]he duty of

loyalty[] derives from the prohibition against self-dealing that

inheres in the fiduciary relationship.” Norlin Corp. v. Rooney,

Pace Inc., 744 F.2d 255, 264 (2d Cir. 1984).

     The SAC alleges that Shih and Endicott were equal owners

and de facto shareholders in the enterprise later incorporated

as CreditBridge, Inc., and that Endicott (and Gross) wrongfully

deprived Shih of her interest in the company, which is now known

as Petal.   (SAC ¶¶ 235, 270).     Accordingly, the SAC alleges,

Endicott (and Gross) breached corporate fiduciary duties owed to

Shih as a de facto shareholder by failing to include her in

issuances of CreditBridge, Inc. stock and executive

compensation.   (Id. ¶¶ 310–12.)     As discussed above, the SAC

plausibly alleges an agreement between Shih and Endicott to

build and share ownership of a company indistinguishable from

CreditBridge, Inc.    This is sufficient, at this procedural

stage, to plausibly support a claim for breach of corporate

fiduciary duties:    If Shih was entitled to shares of

CreditBridge, Inc., Endicott breached duties of loyalty and care

in his capacity as an officer and director by consciously

withholding from Shih her rightful interest in the company. See

Feinsod, 347 F. Supp. 3d at 165 (allowing breach of corporate

fiduciary duty claim to move forward where “plaintiff has




                                   36
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 37 of 58



plausibly alleged that defendants’ actions lacked good faith and

legitimate corporate purpose”).

            D.   Misappropriation of business idea (Count VIII)

     “In order for an idea to be susceptible to a claim of

misappropriation, two essential elements must be established:

the requisite legal relationship must exist between the parties,

and the idea must be novel and concrete.” Turner v. Temptu Inc.,

586 F. App’x 718, 722 (2d Cir. 2014) (summary order) (quoting

McGhan v. Ebersol, 608 F. Supp. 277, 284 (S.D.N.Y. 1985)).          “The

legal relationship between the plaintiff and defendant may be

either a fiduciary relationship, or based on an express

contract, an implied-in-fact contract, or a quasi-contract.” Id.

(quoting McGhan, 608 F. Supp. at 284).       Regarding the element of

novelty, “[t]he primary issue is whether plaintiff had an

enforceable property right in the idea [she] disclosed to

defendant.” Am. Bus. Training Inc. v. Am. Mgmt. Ass’n, 50 A.D.3d

219, 222 (1st Dep’t 2008).

     Defendants argue that Shih’s idea for a credit bridging

service was not novel or concrete enough to be misappropriated,

and even if it was, neither Endicott nor Gross ever made use of

her idea.   The Court disagrees.

     Novelty.    “[W]hen one submits an idea to another, no

promise to pay for its use may be implied, and no asserted

agreement enforced, if the elements of novelty and originality


                                   37
      Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 38 of 58



are absent, since the property right in an idea is based upon

these two elements.” Downey v. Gen. Foods Corp., 286 N.E.2d 257,

259 (N.Y. 1972); see also Am. Bus. Training, 50 A.D.3d at 222–

23.     However,

        where the idea at issue was disclosed to the defendant,
        and the defendant, following its disclosure, entered
        into a contract to pay the plaintiff for it . . . the
        plaintiff need not establish that the idea was novel;
        the circumstances establish that the plaintiff provided
        something of value to the defendant, and therefore the
        plaintiff is entitled to the benefit that the contract
        provided for, in exchange for that consideration.

Am. Bus. Training, 50 A.D.3d at 223 (emphasis in original)

(discussing the holding in Apfel, 616 N.E.2d at 1098).             “[A]

party who claims that an idea was misappropriated need not

establish that the idea was novel and original if its value to

the defendant was established by the creation of a contract

between the parties following disclosure of the idea to the

defendant.” Id. (emphasis omitted).

        As discussed above, the SAC plausibly alleges an agreement

between Shih and Endicott to build a company based on Shih’s

credit bridging idea.       Even if the Court were to credit

Defendants’ argument that Shih’s idea was not sufficiently

novel—which is belied by Endicott’s own actions and statements

in response, his concern that someone else would steal the idea,

and his remarkable admission to Ustun that Shih was the one “who

came up with the idea”—the well-pleaded allegation of an




                                      38
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 39 of 58



implied-in-fact contract following Shih’s disclosure satisfies

the novelty requirement of this claim.

     Concreteness.    Defendants argue that Shih’s idea was not

concrete enough to be misappropriated because her idea merely

identified a problem in the world—it did not involve a

sufficiently detailed or defined solution to the problem.          The

Court is not persuaded.     Here, the SAC alleges a solution:

After Endicott asked Shih to elaborate on her idea, and before

the two agreed to create CreditBridge together, Shih described

to him a company that would independently “vet” the

creditworthiness of individuals and would extend credit or

underwrite the risk of a U.S. bank’s extension of credit to such

individuals.   (SAC ¶ 50.)    Indeed, Endicott’s own responses that

“the idea is viable” and “[t]here’s a problem, and this would

solve that problem” plausibly allege a concrete idea for a

company the two subsequently began working to bring to life.

     Use of the idea.    Defendants argue that Endicott built

CreditBridge, Inc. without Shih’s help using his own work

product and proprietary ideas.      The Court is not persuaded.       Not

only is this type of counterfactual argument inappropriate on a

motion to dismiss, the SAC very clearly and plausibly alleges

the opposite: that Endicott took and used Shih’s idea.          Indeed,

Endicott worked with Shih in the beginning to develop the idea

into a business in which others would want to invest, but


                                   39
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 40 of 58



instead of terminating their oral agreement—which he could have

done at any time—Endicott simply cut off communication with Shih

and seized the venture for himself.

          E.   Unfair competition (Count X)

     “The essence of an unfair competition claim under New York

law is that the defendant misappropriated the fruit of

plaintiff’s labors and expenditures by obtaining access to

plaintiff’s business idea either through fraud or deception, or

an abuse of a fiduciary or confidential relationship.” Telecom

Int’l Am., Ltd. v. AT&T Corp., 280 F.3d 175, 197 (2d Cir. 2001)

(quotation marks omitted); see also Bytemark, Inc. v. Xerox

Corp., 342 F. Supp. 3d 496, 505 (S.D.N.Y. 2018).

     As discussed above, the SAC plausibly alleges a claim for

breach of the covenant of good faith and fair dealing that is

not duplicative of Shih’s breach of contract claim, as well as

standalone claims for idea misappropriation and breach of

fiduciary duty, against Endicott.       Accordingly, the SAC’s unfair

competition claim against him is likewise sufficient—and it may

not be dismissed as duplicative at this time—because the SAC

plausibly alleges, as an alternative theory of liability,

Endicott’s unfair use of Shih’s idea, their joint efforts, and

her work product to establish a directly competing company.




                                   40
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 41 of 58



          F.   Promissory estoppel (Count VII)

     “To make out a claim for promissory estoppel, a plaintiff

must [plausibly allege] (1) a clear and unambiguous promise, (2)

reasonable and foreseeable reliance by the promisee, and (3)

unconscionable injury to the relying party as a result of the

reliance.” Readco, Inc. v. Marine Midland Bank, 81 F.3d 295, 301

(2d Cir. 1996); see also Hanson v. Hanson, No. 18 Civ. 695

(KPF), 2019 WL 935127, at *9 (S.D.N.Y. Feb. 26, 2019).

     Defendants argue that the SAC’s promissory estoppel claim

must be dismissed as both duplicative and because Shih does not

plausibly allege a clear and unambiguous promise by Endicott on

which she foreseeably relied.      The Court disagrees.

     Under New York law,

     [a]lthough the existence of a valid and enforceable
     written contract governing a particular subject matter
     ordinarily precludes recovery in quasi contract for
     events arising out of the same subject matter, where
     there is a bona fide dispute as to the existence of a
     contract or the application of a contract in the dispute
     in issue, a plaintiff may proceed upon a theory of quasi
     contract as well as breach of contract, and will not be
     required to elect his or her remedies.

Sabre Int’l Sec., Ltd. v. Vulcan Capital Mgmt., Inc., 95 A.D.3d

434, 438–39 (1st Dep’t 2012) (brackets and internal citations

and quotation marks omitted).      As discussed above, a bona fide

dispute exists as to the existence of an oral joint venture

agreement between Shih and Endicott.       The SAC’s promissory




                                   41
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 42 of 58



estoppel claim is permitted at this procedural stage as an

alternative pleading.

          G.   Unjust enrichment (Count IX)

     “To prevail on a claim for unjust enrichment in New York, a

plaintiff must establish (1) that the defendant benefitted; (2)

at the plaintiff’s expense; and (3) that equity and good

conscience require restitution.” Beth Israel Med. Ctr. v.

Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573,

586 (2d Cir. 2006) (quotation marks omitted). “The ‘essence’ of

such a claim ‘is that one party has received money or a benefit

at the expense of another.’” Kaye v. Grossman, 202 F.3d 611, 616

(2d Cir. 2000) (quoting City of Syracuse v. R.A.C. Holding,

Inc., 258 A.D.2d 905, 906 (4th Dep’t 1999)).        “While a party

generally may not simultaneously recover upon a breach of

contract and unjust enrichment claim arising from the same

facts, it is still permissible to plead such claims as

alternative theories.” Singer v. Xipto Inc., 852 F. Supp. 2d

416, 426 (S.D.N.Y. 2012).

     As discussed above, the SAC plausibly alleges that Endicott

was directly enriched at Shih’s expense and that she is entitled

to restitution as a result.     Accordingly, the SAC’s unjust

enrichment claim is permitted at this time.




                                   42
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 43 of 58



     IV.   Gross

     The SAC asserts six counts against Gross.        Each is

discussed in turn below.

           A. Aiding and abetting breach of fiduciary duty
           (Count II)

      “To state a claim for aiding and abetting breach of

fiduciary duty under New York law, a plaintiff must allege: (1)

breach by a fiduciary of obligations to another; (2) actual

knowing participation by the defendant in the fiduciary’s breach

of obligations; and (3) damages to the plaintiff.” Mazzaro de

Abreu v. Bank of Am. Corp., 525 F. Supp. 2d 381, 392 (S.D.N.Y.

2007).

     Defendants argue that Gross did not aid and abet Endicott’s

breach of fiduciary duties because Endicott did not owe any

duties to Shih and, even if he did, the SAC does not plausibly

allege Gross’s actual knowledge of nor his participation in any

breach by Endicott.    The Court disagrees.

     As discussed above, the SAC plausibly alleges co-venturer

fiduciary duties owed by Endicott to Shih, which he breached by

wrongfully misappropriating their venture for himself and

excluding her from it.     Affording Shih the benefit of every

reasonable inference, the SAC plausibly alleges Gross’s actual

knowledge of and participation in Endicott’s breach based on (1)

Shih’s February 16, 2016 email to Endicott and Gross in which




                                   43
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 44 of 58



she stated that “CreditBridge was my business idea which I

shared with you [Endicott] on the mutual understanding that we

would pursue its development in partnership”; (2) Shih’s March

23, 2016 email to Gross alone, together with Endicott’s quick—

and only—response to Shih in which Endicott acknowledged a

relationship with her (“I’m sorry that our relationship ended

last year”) and apologized for “treat[ing] you poorly as a

friend” and “ending communication with you so abru[p]tly”; and

(3) Shih’s April 20, 2016 email to the consumer advocacy

nonprofit in which she explained her role in CreditBridge,

Inc.’s formation, and to which Endicott replied—removing Shih,

but copying Gross on the message—characterizing Shih’s email as

“frivolous” and telling the nonprofit that “[w]e are following

up on our end” when in fact, neither Endicott nor Gross ever

contacted Shih again.    These allegations, at this procedural

stage, plausibly allege Gross’s knowledge of partnership duties

owed by Endicott to Shih, and Gross’s actual knowing

participation in Endicott’s willful refusal to treat Shih with

“the finest loyalty and the utmost good faith.” Zeising, 152 F.

Supp. 2d at 347.

          B. Breaches of promoter fiduciary duties (Count III)
          and corporate fiduciary duties (Count IV)

     “It is well settled that both before and after a

corporation comes into existence, its promoter acts as the




                                   44
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 45 of 58



fiduciary of that corporation and its present and anticipated

shareholders.” Roni LLC v. Arfa, 74 A.D.3d 442, 444 (1st Dep’t

2010), aff’d, 963 N.E.2d 123 (N.Y. 2011).        “Ascertaining the

existence of a fiduciary relationship ‘inevitably requires a

fact-specific inquiry.’” Roni, 963 N.E.2d at 125.

     The SAC alleges that Gross owed fiduciary duties to Shih

based on his position as a corporate promoter of CreditBridge,

Inc. and his role as an executive and director of the company,

which Gross subsequently breached by, among other things,

failing to provide Shih with her rightful 50% ownership

interest.    As discussed above, the SAC plausibly alleges that

(1) Shih was an anticipated shareholder of CreditBridge, Inc.,

but when the company was incorporated, she was wrongfully

deprived of her rightful interest in it; and (2) Gross knowingly

participated in denying Shih any ownership interest in

CreditBridge, Inc. or Petal.      Accordingly, at this early stage

of the litigation, the SAC adequately alleges Gross’s breach of

promoter fiduciary duties and the corporate fiduciary duties of

loyalty and care, which he owed to Shih in her capacity as an

anticipated or de facto shareholder of CreditBridge, Inc.

            C.   Misappropriation of business idea (Count VIII)

     Defendants argue that Shih’s misappropriation claim against

Gross must be dismissed because the SAC does not plausibly




                                   45
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 46 of 58



allege the required legal relationship between Gross and Shih

when Shih shared her idea with Endicott.        The Court agrees.

     Shih’s claim is essentially that she shared her idea with

Endicott, who then used it to start CreditBridge, Inc. with

Gross.   Accordingly, Gross’s liability arises out of his role in

the company and its development.        But by the time Gross became

involved in the endeavor to where he could have owed any duties

to Shih, Endicott had already appropriated Shih’s idea and was

discussing it with others.     Indeed, the SAC alleges that, well

before their May 16, 2015 Skype conversation during which Shih

and Endicott allegedly formalized their agreement and Endicott

suggested bringing on a friend from law school as an additional

founding member, Shih was fully aware that Endicott was

discussing her idea with others.        (SAC ¶ 65–66 (on or about May

3, 2015, Endicott advised Shih that he was discussing her idea

with third parties), ¶ 72 (on or about May 7, 2015, Endicott

emailed the freelance journalist, blind copying Shih), ¶ 91

(Endicott forwarded to Shih his May 13, 2015 email to Ustun).)

Count VIII, as against Gross, must be dismissed.

          D.   Unfair competition (Count X)

     Defendants argue that this claim, as against Gross, must be

dismissed for the same reasons as Shih’s misappropriation of

business idea claim against him.        The Court disagrees.




                                   46
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 47 of 58



     “A claim of unfair competition does not necessarily require

a showing of misappropriation of a . . . commercially novel idea

that is produced by one party,” but instead “may apply in cases

involving . . . the misappropriation of a party’s work product.”

Sokol Holdings, Inc. v. BMB Munai, Inc., 726 F. Supp. 2d 291,

302 (S.D.N.Y. 2010) (collecting cases).       Here, the promoter and

corporate fiduciary duties Gross owed to Shih discussed above,

together with the SAC’s allegations that Petal “continues to

implement the fundamental components” of Shih’s idea and work

product, (SAC ¶¶ 212–19), plausibly allege an unfair competition

claim against Gross. See Telecom Int’l, 280 F.3d at 197

(explaining that an unfair competition claim may exist where a

defendant misappropriates the fruit of a plaintiff’s labors

through abuse of a fiduciary relationship).

          E.   Unjust enrichment (Count IX)

     Defendants argue that this claim must be dismissed because

there was no relationship between Gross and Shih that could have

caused reliance or inducement.      The Court disagrees.     “The

essential inquiry in any action for unjust enrichment . . . is

whether it is against equity and good conscience to permit the

defendant to retain what is sought to be recovered.” Mandarin

Trading Ltd. v. Wildenstein, 944 N.E.2d 1104, 1110 (N.Y. 2011);

see also Sokol Holdings, 726 F. Supp. 2d at 303 (“The essence of

a claim for unjust enrichment is that one party has parted with


                                   47
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 48 of 58



something of value that has been received by another at the

first party’s expense.”).     Accepting the SAC’s allegations as

true, this claim is sufficient for the same reasons as Shih’s

allegations of aiding and abetting liability against Gross: the

SAC plausibly alleges that Gross knew of Shih’s rightful claim

to half of CreditBridge, Inc.      By taking no action to return to

Shih her rightful interest in the company, which in turn would

have reduced Gross’s own interest, Gross has been unjustly

enriched at Shih’s expense.

     V.   Petal

     The SAC asserts ten counts against Petal.        Each is

discussed in turn below.

           A.     Breach of actual or implied contract (Count V)

     Under New York law, “[a] corporation may bind itself to the

terms of a preincorporation contract if it knowingly accepts the

benefits referable to the contract.” Universal Indus. Corp. v.

Lindstrom, 92 A.D.2d 150, 152 (4th Dep’t 1983); see also Reif v.

Williams Sportswear, Inc., 174 N.E.2d 492, 494 (N.Y. 1961) (“It

is a familiar principle that a corporation will be liable on a

contract of its promoters only if adopted, either expressly or

by acceptance of benefits referable to that contract.”); Cont’l

Indus. Grp., Inc. v. Equate Petrochemical Co., 586 F. App’x 768,

771 (2d Cir. 2014) (summary order) (explaining Reif sets forth

the test by which a corporation may be liable on a pre-


                                   48
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 49 of 58



incorporation contract).     Knowing acceptance “gives rise to

corporate liability in addition to any individual liability.”

Universal Indus. Corp., 92 A.D.2d at 152.

     The parties vigorously dispute whether CreditBridge, Inc.

and/or Petal are sufficiently similar to the “CreditBridge” of

Shih and Endicott’s joint venture, such that Endicott’s

agreement with Shih to, among other things, issue to her a 50%

ownership interest, constitutes a pre-incorporation contract

that Petal must honor.     At this early procedural stage, however,

the Court must assume the veracity of the SAC’s allegations,

including its assertions that Petal—“a credit card company that

extends credit to individuals with little to no credit history

in the United States, primarily targeting young adults,

students, immigrants, and minorities,” (SAC ¶ 1)—is the same

company that Shih and Endicott agreed to develop—“a company

which would independently assess consumers’ creditworthiness and

extend credit to creditworthy individuals who were otherwise

unable to access consumer credit through traditional means,”

(id. ¶ 319).   As discussed above, the SAC plausibly alleges idea

misappropriation by Endicott.      Accordingly, the SAC plausibly

alleges that CreditBridge, Inc.—through one of its founders,

Endicott—knowingly accepted certain benefits from Shih and

Endicott’s joint venture agreement, such as Shih’s business idea

and her meaningful contributions to the partnership.         Taking the


                                   49
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 50 of 58



SAC’s allegations as true, CreditBridge, Inc.’s failure to issue

to Shih 50% of the company’s equity constitutes breach of Shih

and Endicott’s pre-incorporation agreement, which, at this

stage, may be imputed to Petal. See, e.g., Reif, 174 N.E.2d at

494–95; Eden Temp. Servs., Inc. v. House of Excellence Inc., 270

A.D.2d 66, 67 (1st Dep’t 2000) (holding pre-incorporation oral

agreement was ratified where corporation continued to accept the

benefits of the contract after the company’s formation).

          B. Vicarious liability for Endicott’s and Gross’s
          alleged misconduct (Counts I, II, IV, VII, VIII, IX,
          and X)

     The SAC alleges that Petal is vicariously liable for

Endicott’s and Gross’s (1) individual breaches of fiduciary

duties (Counts I and IV) and aiding and abetting such breaches

(Count II); (2) promissory estoppel (Count VII); (3) idea

misappropriation (Count VIII); (4) unjust enrichment (Count IX);

and (5) unfair competition (Count X).       Shih argues that

liability may be imputed to Petal because she was an “equitable

shareholder” of the company, and because Petal was the alter ego

of Endicott and Gross.     Defendants counter that Shih’s

“equitable shareholder” argument is baseless as no court has

ever held a corporation liable under similar facts, and her

alter ego theory of liability is not plausibly alleged because

Petal was not a sham company or incorporated solely to commit

fraud.


                                   50
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 51 of 58



     “In a diversity case, we apply the choice of law rules of

the forum state—in this case New York—to determine what law

governs alter ego or piercing the corporate veil analysis.” Am.

Fuel Corp. v. Utah Energy Dev. Co., 122 F.3d 130, 134 (2d Cir.

1997).   “New York choice of law rules provide that generally the

law of the state of incorporation determines when the corporate

form will be disregarded and liability will be imposed on

shareholders.” Fillmore E. BS Fin. Subsidiary LLC v. Capmark

Bank, 552 F. App’x 13, 15 (2d Cir. 2014) (summary order)

(internal quotation marks omitted).       Because Petal is a Delaware

corporation, Delaware law governs whether it may be held

vicariously liable as the alter ego of Endicott and Gross.

     “Delaware courts take the corporate form . . . very

seriously,” Case Fin., Inc. v. Alden, No. 1184-VCP, 2009 WL

2581873, at *4 (Del. Ch. Aug. 21, 2009), disregarding it “only

in exceptional circumstances,” Mobil Oil Corp. v. Linear Films,

Inc., 718 F. Supp. 260, 270 (D. Del. 1989).        Nevertheless,

“[u]nder Delaware law, the corporate veil may be pierced, ‘in

the interest of justice, when such matters as fraud,

contravention of law or contract, public wrong, or where

equitable consideration among members of the corporation require

it, are involved.’” Gristede’s Foods, Inc. v. Madison Capital

Holdings LLC, 174 A.D.3d 455, 456 (1st Dep’t 2019) (quoting




                                   51
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 52 of 58



Pauley Petroleum Inc. v. Cont’l Oil Co., 239 A.2d 629, 633 (Del.

1968)).

     “[C]ourts have disregarded the legal distinction between a

business entity and the individuals who hold ownership interests

in that entity, if maintaining the distinction would ‘produce

injustices or inequitable consequences.’” Sky Cable, LLC v.

DIRECTV, Inc., 886 F.3d 375, 385 (4th Cir. 2018).         “In such

circumstances, a court may ‘pierce the veil’ separating the

entity and its constituent members and treat the entity and its

members as identical.” Id.     “Just as traditional veil piercing

permits a court to hold a member liable for a company’s actions,

reverse veil piercing permits a court to hold a company liable

for a member’s actions if recognizing the corporate form would

cause fraud or similar injustice.” Id. at 387.        Determining

whether to disregard the corporate form “requires a fact

intensive inquiry.” Alden, 2009 WL 2581873, at *4.

     Affording Shih the benefit of every reasonable inference,

the SAC plausibly alleges that Endicott and Gross wrongfully

utilized their absolute control over CreditBridge, Inc., (SAC ¶¶

156, 202 (alleging Endicott and Gross controlled 100% of the

company’s board of directors)), to unjustly deprive Shih of her

rightful interest in the company.       This allowed Petal to

allocate a greater portion of its common stock to Endicott,

Gross, and others, and to misappropriate Shih’s valuable


                                   52
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 53 of 58



contributions to the very creation of the company, all in

contravention of Shih and Endicott’s agreement, the fiduciary

duties she was owed, and Shih’s property interest in her idea

for a credit bridging service.      Indeed, “[i]n Delaware, to

prevail under an alter ego theory, a plaintiff is not required

to show actual fraud but must show a mingling of the operations

of the entity and its owner plus an overall element of injustice

or unfairness.” Sky Cable, 886 F.3d at 389 (internal quotation

marks omitted).    Accordingly, the SAC plausibly alleges facts

upon which Delaware courts may recognize Petal’s alter ego

liability for the tortious conduct of Endicott and/or Gross

alleged in Counts I, II, IV, VII, VIII, IX, and X. See id. at

387–88 (holding Delaware law would recognize reverse veil-

piercing in certain situations and noting that “in Delaware,

disregarding the corporate fiction ‘can always be done if

necessary to prevent fraud or chicanery’”) (emphasis in

original); but see Gristede’s Foods, 174 A.D.3d at 456–57

(holding “a garden variety breach of contract” claim does not

permit veil-piercing under Delaware law).

           C. Breach of the covenant of good faith and fair
           dealing (Count VI)

     The SAC alleges that Petal inherits liability flowing from

Endicott’s breach of the covenant of good faith and fair

dealing.   Defendants argue this claim must be dismissed as




                                   53
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 54 of 58



duplicative of Shih’s breach of contract claim.         The Court

agrees with Defendants.

     “[W]hen a complaint alleges both a breach of contract and a

breach of the implied covenant of good faith and fair dealing

based on the same facts, the latter claim should be dismissed as

redundant.” Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 125 (2d

Cir. 2013).   Here, Petal’s liability arises out of Shih and

Endicott’s agreement to equitably share ownership of the credit

bridging company they agreed to build together.         If there was an

agreement between the two that Endicott breached by withholding

Shih’s share of the company, Petal may be liable for breach of

contract as discussed above, and any alleged breach of the

implied covenant is redundant. See id.       If there was no

agreement, Endicott cannot have breached the implied covenant.

See Travelers, 322 F. Supp. 2d at 493–94.        If, however, there

was an agreement, but Endicott did not breach it by denying Shih

an interest in CreditBridge, Inc., but under which he did

destroy the fruit of Shih’s bargain, liability still cannot be

imputed to Petal: Endicott’s misuse of Shih’s idea and work

product to start a competing company is not a sufficient

“injustice” to permit alter ego liability, cf. Gristede’s Foods,

174 A.D.3d at 456–57, nor can it serve as a basis for liability

under a shareholder theory where Shih would not be an equitable




                                   54
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 55 of 58



or de facto shareholder of the competing company, CreditBridge,

Inc.    Count VI, as against Petal, must be dismissed.

            D.   Declaratory judgment (Count XI)

       The Declaratory Judgment Act provides that “[i]n a case of

actual controversy within its jurisdiction . . . any court of

the United States . . . may declare the rights and other legal

relations of any interested party seeking such declaration.” 28

U.S.C. § 2201(a).    The Act thus “confers on federal courts

‘unique and substantial discretion in deciding whether to

declare the rights of litigants.’” Peconic Baykeeper, Inc. v.

Suffolk Cnty., 600 F.3d 180, 187 (2d Cir. 2010) (quoting Wilton

v. Seven Falls Co., 515 U.S. 277, 286 (1995)).

       Shih requests a declaratory judgment determining her to be

an equitable shareholder of Petal entitled to a 50% equity

interest in the company.     As discussed above, an “actual

controversy” exists between the parties.        Accordingly,

declaratory judgment may “serve a useful purpose in clarifying

and settling the legal relations in issue” or “terminate and

afford relief from the uncertainty, insecurity, and controversy

giving rise to the proceeding.” Bristol-Myers Squibb Co. v. SR

Int’l Bus. Ins. Co., 354 F. Supp. 2d 499, 506 (S.D.N.Y. 2005)

(quotation marks omitted).     Count XI survives.




                                   55
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 56 of 58



     VI.   Constructive Trust and Specific Performance

     In addition to compensatory damages, Shih requests that she

be awarded a constructive trust and specific performance.

Defendants oppose the requests.

           A.   Constructive trust

     “New York law requires four elements to prove a

constructive trust: (1) a confidential or fiduciary

relationship; (2) a promise, express or implied; (3) a transfer

made in reliance on that promise; and (4) unjust enrichment.” In

re Ades & Berg Grp. Inv’rs, 550 F.3d 240, 245 (2d Cir. 2008).

“A constructive trust is a remedy, not a cause of action, and is

to be imposed only in the absence of an adequate remedy at law.”

Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 372, 419

(S.D.N.Y. 2010) (internal quotation marks omitted); see also

Abraham v. Am. Home Mortg. Servicing, Inc., 947 F. Supp. 2d 222,

235 (E.D.N.Y. 2013) (“It is well established that the existence

of a contract precludes a claim for a constructive trust.”).

     Defendants argue that Shih’s demand for a constructive

trust should be dismissed because it is duplicative of her

breach of contract claim, it would be unfair to award Shih half

of a fully operational business, and monetary damages are

adequate to make Shih whole.      In her opposition, Shih does not

contest that monetary damages would be adequate.         Accordingly,

the Court agrees with Defendants that Shih’s demand for a


                                   56
   Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 57 of 58



constructive trust may be dismissed. See Hanson, 2019 WL 935127,

at *11 (“Plaintiff argues, and the Court agrees, that Defendant

cannot state a claim for a constructive trust remedy because

Defendant has counterclaimed for money damages and thus has an

‘adequate remedy at law.’”).

          B.   Specific performance

     “In general, specific performance will not be ordered where

money damages ‘would be adequate to protect the expectation

interest of the injured party.’” Sokoloff v. Harriman Estates

Dev. Corp., 754 N.E.2d 184, 188 (N.Y. 2001).        “Specific

performance is a proper remedy, however, where ‘the subject

matter of the particular contract is unique and has no

established market value.’” Id.      “In determining whether money

damages would be an adequate remedy, a trial court must

consider, among other factors, the difficulty of proving damages

with reasonable certainty and of procuring a suitable substitute

performance with a damages award.” Id.

     Defendants argue that Shih’s demand for specific

performance should be dismissed because the SAC alleges a $200

million market value for Petal and monetary damages are

sufficient compensation for the same reasons as in Shih’s demand

for a constructive trust.     At this early procedural stage,

however, the Court will not dismiss Shih’s demand for specific

performance without first allowing discovery on the issue. See


                                   57
 Case 1:18-cv-05495-JFK-BCM Document 116 Filed 09/23/20 Page 58 of 58




Vacold LLC v. Cerami, 545 F.3d 114, 130 (2d Cir. 2008) ("New

York courts routinely award specific performance in cases

involving the conveyance of stock in privately held

corporations."); but see Lucente v. Int'l Bus. Machines Corp.,

310 F.3d 243, 262 (2d Cir. 2002) (" [B]efore the 'extraordinary'

equitable remedy of specific performance may be ordered, the

party seeking relief must demonstrate that remedies at law are

incomplete and inadequate to accomplish substantial justice.").

     VII.     Conclusion

     For the reasons set forth above, Defendants' motion to

dismiss the Second Amended Complaint is DENIED except as to

Plaintiff's sixth claim for relief addressed to Defendant Petal

Card, Inc., eighth claim for relief addressed to Defendant Jason

Gross, and her demand for a constructive trust, all of which are

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 102.

SO ORDERED.



                                          � 7 �0J
Dated:   New York, New York
         September,Z3, 2020
                                              JohnF.Keenan
                                       United States District Judge




                                 58
